This is an action upon a promissory note^for four thousand, one hundred and thirty dollars ($4,130) with interest at eight per cent, per annum, said principal sum and interest payable in amount and upon the dates therein mentioned, in other words upon a promissory note payable *577in installments. The cause is reported to the Law Court upon the writ, pleadings, plaintiff’s exhibit, which is the note in suit, and the auditor’s report, the Law Court to render such judgment as is warranted by the pleadings and so much of the evidence as is legally admissible. It is well established that cases submitted on report are shorn of all technicalities and are to be determined upon their merits regardless of the pleadings. In other words a reported case is to be decided upon the evidence. The decision of the present case therefore, depends upon the consideration of the auditor’s report. When such a report is offered in evidence it is regarded as prima facie evidence of the facts and conclusions therein contained.
Sherman I. Gould, for plaintiff.
Fred V. Matthews, for defendant.
It is then open to attack only to the extent of the correction of errors, if any, which it may contain, either of law or of fact. The evidence seems to have been fully considered by the auditor as shown by his report which is carefully and comprehensively drawn.
We are of the opinion that the prima facie effect of the report has not been overcome, and that judgment should be rendered for the plaintiff, in accordance with his report. Judgment for the plaintiff for four thousand, two hundred and fifty-five dollars and ninety-six cents, ($4,255.96) and interest from August 15th, 1918.